                                                                                          FILED
                                                                                  2019 Jul-15 PM 03:12
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
JOE HAND PROMOTIONS, INC.,                )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No.: 5:18-cv-1934-LCB
                                          )
ISIDRO MARTINEZ, et al.,                  )
                                          )
      Defendants.                         )

                   MEMORANDUM OPINION AND ORDER

      Plaintiff Joe Hand Promotions, Inc. has filed a motion for default judgment

(doc. 11). Defendants Isidro Martinez, individually and as an officer, director,

shareholder, member, and/or principal of El Rey Del Mar Marisqueria

(“Martinez”) and El Rey Del Mar Marisqueria (“El Rey” or the “Establishment”)

(collectively, “defendants”) did not file a response to the Court’s order to show

cause (doc. 12). Therefore, this matter is ready for review. For the reasons stated

below, the motion for default judgment is granted with respect to Count I of the

complaint.

I.    BACKGROUND

      Plaintiff filed this action against defendants on November 23, 2018. In its

complaint, plaintiff alleges as follows. Plaintiff was granted the exclusive right to

commercially distribute the audiovisual presentation of the Floyd Mayweather, Jr.
v. Conor McGregor boxing match, including all undercard bouts and commentary,

on Saturday, August 26, 2017 (the “Program”). (Doc. 1, p. 2; Doc. 11-3 (Hand

Aff., ¶ 3)). Plaintiff alleges that, by written agreement with the owner of the

registered copyright [PA 2-066-333] of the Program, plaintiff was assigned

ownership of the right to distribute and authorize the public performance of the

Program. (Doc. 1, p. 2; Doc. 11-3 (Hand Aff., ¶ 3)). Plaintiff alleges that El Rey is

a business entity operating an establishment located at 4320 University Drive NW,

Huntsville, Alabama 35916. (Doc. 1, p. 2; Doc. 11-4 (Aycock Aff., p. 1)). Plaintiff

further alleges that Martinez resides in the State of Alabama and, on the date of the

Program, was an officer, director, shareholder, member or principal of the entity

owning and operating El Rey. (Doc. 1, p. 2).

      Plaintiff licensed the Program to numerous establishments nationwide,

authorizing them to exhibit the Program to customers, patrons, members, and

guests after payment of a commercial license fee. (Doc. 1, p. 3; Doc. 11-3 (Hand

Aff., ¶¶ 3, 7)). In other words, the Program was legally available to defendants,

but only after paying the commercial license fee to plaintiff. Defendants did not,

however, pay the proper commercial license fee to plaintiff. (Doc. 1, p. 3; Doc.

11-3 (Hand Aff., ¶ 11)). Rather, defendants took affirmative steps to circumvent

the commercial licensing requirement and unlawfully obtained the Program

through an unauthorized cable signal, satellite signal, and/or internet stream. (Doc.


                                         2
1, pp. 3-4; Doc. 11-3 (Hand Aff., ¶¶ 12-15)). Defendants knew, or should have

known, that their receipt and exhibition of the Program for commercial use at their

establishment was not authorized.      (Id.).   Plaintiff accuses defendants of thus

intentionally pirating the Program for the sole purpose of their own economic gain,

and for the commercial purpose of attracting paying customers, patrons, members,

and guests, thereby wrongfully benefiting financially by infringing plaintiff’s

rights in the high-profile event.

      Plaintiff filed a two-count complaint based on these allegations. Count I of

the complaint alleges satellite and cable piracy in violation of 47 U.S.C. § 605 and

47 U.S.C. § 553, respectively. Count II alleges copyright infringement in violation

of 17 U.S.C. §§ 106 and 501. As a result of these infractions, plaintiff demands

statutory damages and attorneys’ fees, interest, and costs of suit.

      Defendants were served on February 2, 2019. (Docs. 4, 5). Defendants did

not answer the complaint. (Doc. 11-2, p. 1). A clerk’s entry of default was entered

against defendants on March 19, 2019, pursuant to Rule 55(a) of the Federal Rules

of Civil Procedure.     (Docs. 9, 10). Plaintiff then filed the motion for default

judgment pursuant to Rule 55(b) of the Federal Rules of Civil Procedure on April

18, 2019. On April 22, 2019, the Court ordered defendants to show cause as to

why default judgment should not be entered against them for the amount requested.

(Doc. 12). Defendants did not respond to the order to show cause.


                                           3
      Plaintiff submitted evidence in support of its motion for default judgment,

which further expounds on the facts alleged in the complaint. In particular, the

evidence shows that commercial establishments wishing to broadcast the Program

in the State of Alabama were required to enter into a contract with plaintiff and to

pay to plaintiff a commercial sublicense fee. (Doc. 11-3 (Hand Aff., ¶ 7)).     The

sublicense fee is based on the capacity of the commercial establishment and varies

for each event. (Id.). For example, if a commercial establishment has a maximum

fire code capacity of 150-200 persons, the commercial sublicense fee would have

been $6,700.00 for the Program. (Id.; see also Doc. 11-6 (Rate Card)).

      Defendants did not pay a commercial sublicense fee to plaintiff, plaintiff did

not permit the Establishment’s cable or satellite provider to receive and broadcast

the Program, and plaintiff did not authorize defendants to exhibit the Program at

the Establishment. (Doc. 11-3 (Hand Aff., ¶ 11-13)). On the night of the event, a

private investigator, hired by plaintiff, visited the Establishment.     (Doc. 11-4

(Aycock Aff., p. 1)). The private investigator observed at least six television sets

in the Establishment which were broadcasting the Program. (Id.). The private

investigator estimated the capacity of the Establishment at 200 people; he also

observed as many as 63 people present during the Program. (Id.).




                                         4
II.   STANDARD OF REVIEW

      Pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure addresses

the entry of default judgment by the Court and states:

             (2) By the Court. In all other cases, the party must apply
             to the court for a default judgment. A default judgment
             may be entered against a minor or incompetent person
             only if represented by a general guardian, conservator, or
             other like fiduciary who has appeared. If the party against
             whom a default judgment is sought has appeared
             personally or by a representative, that party or its
             representative must be served with written notice of the
             application at least 7 days before the hearing. The court
             may conduct hearings or make referrals—preserving any
             federal statutory right to a jury trial—when, to enter or
             effectuate judgment, it needs to:
             (A) conduct an accounting;
             (B) determine the amount of damages;
             (C) establish the truth of any allegation by evidence; or
             (D) investigate any other matter.

Fed. R. Civ. P. 55(b)(2). “Courts generally require some notice to be given to

defendants between the time of service of process and entry of a default

judgment.” Zuffa, LLC v. Al-Shaikh, 2011 WL 1539878 (S.D. Ala. April 21, 2011).

Furthermore, although “‘a default is not treated as an absolute confession by the

defendant of his liability and of the plaintiff's right to recover,’ a defaulted

defendant is deemed to ‘admit[ ] the plaintiff's well-pleaded allegations of fact.’”

Tyco Fire & Sec., LLC v. Alcocer, 218 F. App'x 860, 863 (11th Cir. 2007)

(quoting, in part, Nishimatsu Constr. Co. v. Houston Nat'l Bank, 515 F.2d 1200,

                                          5
1206 (5th Cir.1975)). “Thus, before entering a default judgment for damages, the

district court must ensure that the well-pleaded allegations in the complaint, which

are taken as true due to the default, actually state a substantive cause of action and

that there is a substantive, sufficient basis in the pleadings for the particular relief

sought.” Id.

III.   DISCUSSION

       A.      Count I – Satellite (47 U.S.C. § 605) and Cable (47 U.S.C. § 553)
               Piracy

       “To establish a violation of Section 605 or Section 553, Plaintiff must

establish that (1) the Defendants intercepted the program, (2) Defendants did not

pay for the right to receive the transmission, and (3) Defendants displayed the

program to patrons of their commercial establishment.” Zuffa, LLC v. Al-Shaikh,

No. CIV.A. 10-00085-KD-C, 2011 WL 1539878, at *4 (S.D. Ala. Apr. 21, 2011).

Here, the Court finds that the well-pleaded allegations of the complaint and the

evidence submitted in support of the motion for default judgment show that

Section 605 and Section 553 were violated. More specifically, the evidence, which

the Court has recounted in the background section, shows that plaintiff had the

exclusive right to commercially distribute the right to show the Program; that

defendants illegally intercepted the Program; that defendants did not pay a

commercial sublicense fee to plaintiff to broadcast the Program; and that

defendants displayed the Program to patrons of the Establishment. Therefore, the
                                           6
Court will grant the Motion for Default Judgment insofar as it requests judgment

with respect to Count I of the complaint.

      Although plaintiff’s complaint includes claims under 47 U.S.C. §§ 605 and

553 (Count I) and for copyright infringement in violation of 17 U.S.C. §§ 106 and

501 (Count II), it only seeks damages only under 47 U.S.C. §§ 605 and 553.

However, when a defendant is liable under both under both Sections 605 and 553,

an aggrieved plaintiff may recover damages under only one section. Kingvision

Pay-Per-View Corp., LTD v. Wright, 2006 WL 4756450, at *2 (M.D. Fla Oct. 27,

2006). Plaintiff elects to recover damages under Section 605.      The Court will

address damages under Section 605 next.

             1.    Damages pursuant to Section 605(e)(3)(C)(i)(II)

      Plaintiff requests statutory damages under Section 605(e)(3)(C)(i)(II) in the

amount of $7,500.00, which is equal to licensing fee ($6,700.00) that defendants

would have paid to plaintiff, plus compensation for any profits gained from the

increased proceeds coming from the sale of drinks and/or meals sold to patrons as

an indirect result of defendants’ unlawful actions. 47 U.S.C. § 605(e)(3)(C)(i)(II)

(“[T]he party aggrieved may recover an award of statutory damages for each

violation of subsection (a) involved in the action in a sum of not less than $1,000

or more than $10,000, as the court considers just, and for each violation of

paragraph (4) of this subsection involved in the action an aggrieved party may


                                            7
recover statutory damages in a sum not less than $10,000, or more than $100,000,

as the court considers just.”).

      The Court will award damages to plaintiff in the amount of $6,700.00, the

rate that plaintiff would have charged defendants, pursuant to Section

605(e)(3)(C)(i)(II).     Although the Court is aware that plaintiff is somewhat

hamstrung by defendants’ non-participation in this lawsuit and relatedly, the lack

of discovery, it has no factual basis upon which to award an additional $800.00 on

top of the $6,700.00 fee that plaintiff would have charged defendants to show the

Program. See, e.g., Zuffa, 2011 WL 1539878, at *6 (“The Court may only award

damages for default judgment without a hearing if ‘the amount claim is a

liquidated sum or one capable of mathematical calculation.’”) (quoting, in part,

Adolph Coors Co. v. Movement Against Racism and the Klan, 777 F.2d 1538, 1543

(11th Cir. 1985)).

             2.        Damages pursuant to Section 605(e)(3)(C)(ii)

      Plaintiff also requests enhanced statutory damages pursuant to Section

605(e)(3)(C)(ii) in the amount of $22,500.00, or three times the amount of

damages requested under Section 605(e)(3)(C)(i)(II). Under that provision, “[i]n

any case in which the court finds that the violation was committed willfully and for

purposes of direct or indirect commercial advantage or private financial gain, the

court in its discretion may increase the award of damages, whether actual or


                                           8
statutory, by an amount of not more than $100,000 for each violation of subsection

(a).” 47 U.S.C. § 605(e)(3)(C)(ii).

      By virtue of default, the Court finds that defendants have admitted that the

illegal broadcast of the Program in the Establishment was willful and committed

for direct or indirect commercial or private gain. The Court will therefore award

plaintiff damages in the amount of $20,100.00 under Section 605(e)(3)(C)(ii). The

Court calculated this amount by taking $6,700.00, the amount it awarded pursuant

to Section 605(e)(3)(C)(i)(II), and multiplying it by three. See, e.g., Zuffa, 2011

WL 1539878, at *9 (“Case law from district courts within the Eleventh Circuit

indicate that for first time violations for Section 605(a), many courts under similar

fact patterns have multiplied the amount of statutory damages awarded under

Section 605(e)(3)(C)(i)(II) by three (3), to compute the amount of enhanced

damages.”).

              3.   Attorneys’ fees and costs

      Pursuant to Section 605(e)(B)(iii), the court “shall direct the recovery of full

costs, including awarding reasonable attorneys’ fees to an aggrieved party who

prevails.” 47 U.S.C. § 605(e)(B)(iii). Plaintiff seeks attorneys’ fees in the amount

of $1,500.00 and costs in the amount of $560.00. According to the affidavit of

plaintiff’s counsel, he expects to expend a minimum of six hours on this litigation

through the preparation of the motion for default judgment and has an hourly rate


                                          9
of $250.00. Plaintiff’s counsel also asserts that he incurred costs of $400.00 to file

this action and $160.00 to effectuate service on defendants for a total of $560.00.

Although plaintiff’s counsel did not include his actual time sheet or documentation

reflecting service of process fees, the Court finds that the requested attorneys’ fees

and costs are reasonable and are supported by his affidavit. Therefore, the Court

will award plaintiff attorneys’ fees and costs pursuant to Section 605(e)(B)(iii) in

the amount of $2,060.00.

      As a final matter, the Court finds that the damages awarded adequately

compensate plaintiff for its damages, penalize defendants for their illegal conduct,

and uphold the statutory intent of deterrence. The Court also finds defendants

jointly and severally liable for the damages because, by virtue of default, Martinez

has admitted that he had the right and ability to supervise the infringing activities

and received a direct financial benefit from same.

      B.     Count II – Copyright Infringement

      Plaintiff conclusorily argues that it is entitled to default judgment with

respect to Count II and that the only remaining issue is the amount of damages. As

noted by the Court, plaintiff does not seek damages with respect to Count II.

Because plaintiff does not address the merits of Count II, including why the well-

pleaded facts show that it is entitled to judgment, and does not seek damages with

respect to Count II, the Court deems that claim abandoned. Therefore, the Court


                                         10
will not address Count II apart from ordering Count II to be dismissed without

prejudice.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that the motion for default judgment (doc. 11) is

GRANTED insofar as it requests judgment with respect to Count I of the

complaint.

      IT IS FURTHER ORDERED that damages are awarded to plaintiff against

defendants as follows:

      (1)    $6,700.00 pursuant to 47 U.S.C. § 605 (e)(3)(C)(i)(II);

      (2)    $20,100.00 pursuant to 47 U.S.C. § 605(e)(3)(C)(ii); and

      (3)    $2,060.00 pursuant to 47 U.S.C. § 605(e)(B)(iii) for attorneys’ fees
             and costs.


      IT IS FURTHER ORDERED that Count II is DISMISSED WITHOUT

PREJUDICE.

      A final judgment will be entered separately.


      DONE and ORDERED July 15, 2019.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE

                                         11
